                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 17-201

CHUKWUDI OFOMATA                                                          SECTION I


                               ORDER & REASONS

      Before the Court is defendant Chukwudi Ofomata’s (“Ofomata”) motion 1 to

strike the death penalty as a possible punishment. The motion requests the following

forms of relief: an order striking the government’s notice of intent to seek the death

penalty as to Ofomata; an order striking the notice of special findings in the

superseding indictment; 2 an order requiring that the government produce the grand

jury instructions that pertain to the consequences of the jury’s special findings; and

an order requiring the government to submit an outline with information about the

evidence it intends to use to prove the aggravating factors set forth in its notice of

intent to seek the death penalty as to Ofomata, followed by a hearing to determine

the admissibility of such evidence. 3 For the following reasons, the motion is denied.




1 R. Doc. No. 183.
2 After Ofomata filed the present motion, the government filed a second superseding
indictment.
3 Id. at 2, 39.
                                          I.

      On August 31, 2018, the government filed its notice of intent to seek the death

penalty as to Ofomata. 4 Under the Federal Death Penalty Act (the “FDPA”), 18 U.S.C.

§§ 3591–3598, “conviction of an offense punishable by death is followed by a separate

sentencing hearing which involves both an eligibility and selection phase.” United

States v. Ebron, 683 F.3d 105, 149 (5th Cir. 2012). To render a defendant eligible for

the death penalty, the government must prove beyond a reasonable doubt one of four

mental states, also known as statutory intent factors, provided in § 3591(a)(2), and

at least one of sixteen statutory aggravating factors provided in § 3592(c). United

States v. Bourgeois, 423 F.3d 501, 506–07 (5th Cir. 2005). 5

      Once the defendant becomes eligible for the death penalty, the selection phase

begins, during which the government may attempt to prove the existence of

additional factors in support of its position that the death penalty should be imposed.

See § 3593(c). Similarly, the defendant may attempt to prove the existence of

mitigating factors to dissuade the sentencing jury from recommending a death

sentence. Id. The jury then weighs the proven aggravating factors against any proven

mitigating factors to determine if a death sentence is appropriate. § 3593(e).




4See generally R. Doc. No. 149.
5Additionally, the government must prove that the defendant was not younger than
18 years of age at the time of the offense. 18 U.S.C. § 3591(a).

                                          2
                                            II.

         Ofomata offers several arguments in support of his contention that the death

penalty is unconstitutional, and he requests various forms of relief—all of which the

Court will address in turn.

                                              A.

         Ofomata first argues that over thirty years of experience with the federal death

penalty has demonstrated that it operates in an arbitrary and capricious way, in

violation of the Eighth Amendment. 6 In support of his position, Ofomata relies on a

dissenting opinion from the United States Supreme Court’s decision in Glossip v.

Gross, in which two justices identified what they considered to be “fundamental

constitutional defects” in the modern imposition of the federal death penalty. Glossip,

135 S. Ct. 2726, 2755–56 (Breyer, J. and Ginsburg, J., dissenting). He also relies on

another federal district court’s finding that the FDPA is imposed and carried out

arbitrarily. See United States v. Fell, 224 F. Supp. 3d 327, 358 (D. Vt. 2016).

         Notwithstanding the dissent in Glossip and the district court’s findings in Fell,

the majority of the Supreme Court has expressly provided that “it is settled that

capital punishment is constitutional.” Glossip, 135 S. Ct. at 2732. Indeed, in Fell, the

district court ultimately concluded that—despite its finding that the death penalty is

arbitrarily imposed—it was powerless: “Institutional authority to change this body of

law is reserved to the Supreme Court.” Fell, 224 F. Supp. 3d at 359.




6   R. Doc. No. 183, at 3, 11.

                                             3
      Perhaps in an attempt to circumvent such precedent, Ofomata argues that, “if

there has been a material change in facts relevant to the Eighth Amendment

analysis,” a district court may reconsider an issue that the Supreme Court has

already decided. 7 The Court declines to do so. “Changing forty years of decisional law

raises questions that can only be settled by the Supreme Court itself.” Id. at 238–29;

see also United States v. Quinones, 313 F.3d 49, 52 (2d Cir. 2002) (noting that, “to the

extent the defendants’ arguments rely upon the Eighth Amendment, their argument

is foreclosed by the Supreme Court’s decision in Gregg v. Georgia”) 8; United States v.

Jones, 132 F.3d 132 F.3d 232, 242 (5th Cir. 1998) (“We are bound by Supreme Court

precedent which forecloses any argument that the death penalty violates the

Constitution under all circumstance.”).

      Moreover, Ofomata has not demonstrated any “material change” that is critical

to the Eighth Amendment inquiry and which would warrant this Court’s

reconsideration of the issue. Ofomata first argues that the FDPA is extremely rare

and infrequently imposed, citing Furman v. Georgia, 408 U.S. 238 (1972), which

declared the death penalty cruel and unusual in violation of the Eighth and

Fourteenth Amendments, as applied by the states at that time. But “[i]n the thirty-

four years since Furman was decided, the [Supreme] Court has made clear that its

decision was not based on the frequency with which the death penalty was sought or

imposed.” United States v. Sampson, 486 F.3d 13, 23 (1st Cir. 2007). “Rather, the



7Id. at 6.
8In Gregg v. Georgia, 428 U.S. 154, 195 (1976), the Supreme Court held that the
death penalty is not per se unconstitutional.

                                           4
primary emphasis . . . has been the requirement that the discretion exercised by juries

be guided so as to limit the potential for arbitrariness.” Id. Multiple circuits, including

the Fifth Circuit, have held that “the FDPA fully meets the requirements of guided

discretion.” See id. at 24; United States v. Mitchell, 502 F.3d 931, 938 (9th Cir. 2007)

(“That federal executions are rare . . . does not render the FDPA unconstitutional.”);

Jones, 132 F.3d at 241 (“The FDPA provides sufficient safeguards to prevent the

arbitrary imposition of the death penalty.”).

         Ofomata’s second argument in support of his request that the Court reevaluate

the constitutionality of the death penalty under the Eighth Amendment is that the

FDPA is discriminatory—namely, that there are racial and geographical disparities

in the way the FDPA is utilized. 9 Ofomata relies on several studies and reports. 10 The

Supreme Court, however, has rejected Eighth Amendment claims based on similar

statistics:

         Because of the risk that the factor of race may enter the criminal justice
         process, we have engaged in “unceasing efforts” to eradicate racial
         prejudice from our criminal justice system. . . . Our efforts have been
         guided by our recognition that “the inestimable privilege of trial by jury
         . . . is a vital principle, underlying the whole administration of criminal
         justice[.]

         ...

         At most, the . . . study indicates a discrepancy that appears to correlate
         with race. Apparent disparities in sentencing are an inevitable part of
         our criminal justice system. . . . “[T]here can be ‘no perfect procedure for
         deciding in which cases governmental authority should be used to
         impose death.’” . . . Despite these imperfections, our consistent rule has
         been that constitutional guarantees are met when “the mode [for


9   Id. at 8–11.
10   See id.

                                              5
      determining guilt or punishment] itself has been surrounded with
      safeguards to make it as fair as possible.” . . . Where the discretion that
      is fundamental to our criminal process is involved, we decline to assume
      that what is unexplained is invidious.

McCleskey v. Kemp, 481 U.S. 279, 309–13 (1987).

      The Supreme Court in McCleskey refused to accept the results of the study

proffered by the defendant as “the constitutional measure of an unacceptable risk of

racial prejudice influencing capital decisions.” McCleskey, 481 U.S. at 309. “The

statistics submitted by [Ofomata] are no more probative than those rejected in

McCleskey.” Sampson, 486 F.3d at 26; see also Fell, 224 F. Supp. 3d at 357 (“The

current state of the law . . . is that once the required statute is in place and the jury

is made the decision-maker, the inquiry into factors such as racial bias, geographical

disparity, and other shortcomings in jury decision-making is largely at an end.”).

      “In light of the safeguards designed to minimize racial bias in the process, the

fundamental value of jury trial in our criminal justice system, and the benefits that

discretion provides to criminal defendants,” the data submitted by Ofomata “does not

demonstrate a constitutionally significant risk of racial bias affecting the [FDPA’s]

capital sentencing process.” 11 McCleskey, 481 U.S. at 313; see also United States v.

Sablan, No. 00-531, 2006 WL 1028780, at *11 (D. Colo. Apr. 18, 2006) (“[B]y requiring

juries to consider the individual characteristics of the defendant and specific



11Moreover, the FDPA provides that, when determining whether a death sentence is
justified, the jury may not consider the race, color, or national origin of the victim. 18
U.S.C. § 3593(f). Nor may the jury recommend the death penalty unless it has
concluded that it would recommend the death penalty for the instant crime regardless
of the defendant’s race, color, or national origin. Id.; United States v. Webster, 162
F.3d 308, 355 (5th Cir. 1998).

                                            6
circumstances of the crime, and thereby narrowing the class of individuals subject to

the death penalty, the FDPA in effect recognizes that ‘a consistency produced by

ignoring individual differences is a false consistency.’”) (quoting Eddings v. Okla., 455

U.S. 104, 112 (1982)); Sampson, 486 F.3d at 27 (“McCleskey prohibits us from

assuming that ‘what is unexplained is invidious.’”) (citation omitted).

                                           B.

         Ofomata also argues that the FDPA is unconstitutional because it fails to

provide sentencing juries with a structure that permits them to make a reasoned

choice between the death penalty and life imprisonment. 12

         To comply with federal constitutional requirements, a capital sentencing

scheme must: “(1) rationally narrow the class of death-eligible defendants; and (2)

permit a jury to render a reasoned, individualized sentencing determination based on

a death-eligible defendant’s record, personal characteristics, and the circumstances

of his crime.” See Kansas v. Marsh, 548 U.S. 163, 173–74 (2006). The FDPA satisfies

the foregoing parameters. With respect to the narrowing requirement:

         [T]he FDPA requires the jury first to find that the defendant had the
         requisite intent. 18 U.S.C. § 3591. The FDPA further narrows the jury’s
         discretion with the requirement [that] the jury find at least one
         statutory aggravating factor prior to recommending the death penalty.
         See 18 U.S.C. § 3592(c). Thus, the FDPA narrows the jury’s discretion
         through the findings of intent and aggravating factors.

Jones, 132 F.3d at 248–49; see also United States v. Aquart, 912 F.3d 1, 100–03 (2d

Cir. 2018) (holding that the FDPA’s procedures “adequately channel the sentencer’s

discretion”) (citations omitted); United States v. Webster, 162 F.3d 308, 355 (5th Cir.


12   R. Doc. No. 183, at 11.

                                           7
1998) (characterizing § 3591(a) as a “gatekeeping function”); Sampson, 486 F.3d at

24 (“[T]he FDPA fully meets the requirements of guided discretion, suitably directing

and limiting the leeway afforded to the decisionmakers.”).

      Then, to ensure that sentencing is reasoned and individualized, “the jury

decides whether the aggravating factors sufficiently outweigh statutory or non-

statutory mitigating factors to warrant a death sentence or, absent mitigating factors,

whether the aggravators alone warrant that sentence.” United States v. Davis, 609

F.3d 663, 673 (5th Cir. 2010); see also United States v. Davis, No. 01-282, 2003 WL

1837701, at *12 (E.D. La. Apr. 9, 2003) (Vance, J.) (“Consideration of aggravating and

mitigating factors is the means by which the jury takes into account both the

circumstances of the crime and of the criminal before it recommends a sentence.”).

      Ofomata cites several studies, including one that this Court has already

rejected as a source of relief, to argue that juries have great difficulty with the guided

discretion process. 13 Regardless of the validity of these studies, the argument is

foreclosed by precedent that is binding on this Court. See Gregg, 428 U.S. at 195;

United States v. Robinson, 367 F.3d 278, 291 (5th Cir. 2004); Jones, 132 F.3d at 252–

53; see also Davis, 2003 WL 1837701, at *12 (finding “that the studies cited by

defendant are not sufficient to call into question the constitutionality of the FDPA’s

sentencing scheme” and “that a jury can be instructed so that it will understand and

appropriately apply the FDPA’s provisions”). 14



13Id. at 12–17.
14Ofomata cites a host of studies and articles—many from the 1990s—to demonstrate
that jurors either misunderstand the capital sentencing process or misapply courts’

                                            8
                                           C.

      Ofomata also argues that the death penalty is contrary to evolving standards

of decency in such a way that renders it unconstitutional. 15 As this Court has

reiterated, it is bound by the decisions of higher courts. The Second Circuit

summarized the significance of the Supreme Court’s opinion in Gregg v. Georgia to

modern death penalty challenges:

      [T]he Supreme Court expressly held in Gregg v. Georgia that capital
      punishment does not constitute a per se violation of the Eighth
      Amendment. . . . The Court reached this conclusion despite the
      petitioner’s argument that the death penalty “entail[s] both mistake and
      caprice,” and that “some people will be killed wrongly,” Br. for Petitioner
      in Gregg at 10a, and despite its own acknowledgment that “[t]here is no
      question that death as a punishment is unique in its severity and


instructions. See R. Doc. No. 183, at 12–16. Other district courts have consistently
rejected the same and similar studies. See, e.g., United States v. Coonce, No. 10-3029,
2014 WL 1018081, at *22 (W.D. Mo. Mar. 14, 2014) (holding that the studies
submitted by the defendant “[fell] short of the mark in establishing that the FDPA is
unconstitutional”); United States v. Sanders, No. 10-351, 2014 WL 3122418, at *7
(W.D. La. July 3, 2014) (rejecting the defendant’s claim that the FDPA is
unconstitutional because it is “incomprehensible”); United States v. Green, No. 06-19,
2008 WL 4000901, at *1–2 (W.D. Ky. Aug. 28, 2008) (holding that “the findings of the
[Capital Jury Project] provide no basis for undermining the constitutionality of the
FDPA, a statute that has withstood innumerable attacks since its passage in 1994”);
United States v. Duncan, No. 07-23, 2008 WL 544847, at *1 (D. Idaho Feb. 26, 2008)
(“Similar arguments that the findings of certain death penalty studies justify
invalidating capital statutes have been rejected by other courts.”); United States v.
Sablan, No. 00-531, 2006 WL 1028780, at *7–8 (D. Colo. Apr. 18, 2006) (adopting the
reasoning of other courts and rejecting the argument that the FDPA’s sentencing
scheme is too confusing to juries); United States v. Mikos, No. 02-137, 2003 WL
22110948, at *17 (N.D. Ill. Sept. 11, 2003) (“There is no justification prior to trial for
this court to hold that the sentencing jury will be unable to comprehend the provisions
of the FDPA or the instructions provided by court or counsel. ”); United States v. Llera
Plaza, 179 F. Supp. 2d 444, 450 n.5 (E.D. Pa. 2001) (“[T]he studies do not establish
that the concepts of aggravating and mitigating factors as used in the FDPA bear
such a degree of intrinsic ‘incomprehensibility’ as to render them incapable of
clarification through adequate jury instructions . . . .”).
15 R. Doc. No. 183, at 17.


                                            9
      irrevocability.”. . . The Gregg Court was . . . keenly aware of the
      argument asserted here, that execution terminates any asserted right
      to the opportunity for exoneration during one’s natural life. Despite this
      awareness, the Court rejected the proposition that capital punishment
      is unconstitutional per se.

Quinones, 313 F.3d at 67; see also Baze v. Rees, 553 U.S. 35, 61 (2008) (“This Court

has ruled that capital punishment is not prohibited under our Constitution . . . .”).

Indeed, “the Supreme Court expressly held in Gregg that, to the extent our standards

of decency have evolved since the enactment of the Constitution, they still permit

punishment by death for certain heinous crimes.” Quinones, 313 F.3d at 61.

      In light of Gregg, the Fifth Circuit has similarly held that the death penalty is

not per se unconstitutional. Jones, 132 F.3d at 242 (“We are bound by Supreme Court

precedent which forecloses any argument that the death penalty violates the

Constitution under all circumstance[s].”).

      [The defendant] asks us to invalidate the FDPA on the ground that the
      death penalty is cruel and unusual punishment, in violation of the
      Eighth Amendment. He recognizes that this claim is foreclosed by Gregg
      v. Georgia, . . . but he argues that societal standards of decency have
      evolved to the point at which imposing the death penalty against an
      adult murderer has become an intolerably cruel act. . . . We note,
      however, that it is uncertain whether this court is even empowered to
      recognize such an evolution in the law, or must instead reserve that
      question for the Supreme Court. Even assuming we had such a power,
      Robinson presents no evidence of an evolution in societal standards of
      decency, and we see no reason to believe that there has emerged a
      national consensus against capital punishment for defendants who
      commit crimes that are as depraved as [the defendant’s].




                                         10
Robinson, 367 F.3d at 291. Absent the Supreme Court announcing a change in the

law, the Court cannot declare the FDPA unconstitutional based on Ofomata’s broad

arguments that the death penalty is contrary to changed societal standards. 16

                                          D.

         Ofomata next argues that the FDPA creates an unacceptable risk of executing

the innocent. The Court notes that, although Ofomata frames this argument as a

direct challenge to the FDPA, most of the studies, articles, and cases he cites discuss

the death penalty generally.

         The terrible possibility that innocent people may be executed under a capital

sentencing scheme is not new, and it has been contemplated by both Congress and

the Supreme Court. See Quinones, 313 F.3d at 63.

         [I]t has been central to the centuries-old debate over both the wisdom
         and the constitutionality of capital punishment, and binding precedents
         of the Supreme Court prevent us from finding capital punishment
         unconstitutional based solely on a statistical or theoretical possibility
         that a defendant might be innocent.

         ...

         [T]he Supreme Court has upheld state and federal statutes providing
         for capital punishment for over two hundred years, and it has done so
         despite a clear recognition of the possibility that, because our judicial
         system—indeed, any judicial system—is fallible, innocent people might
         be executed and, therefore, lose any opportunity for exoneration.

Id. at 63, 64 (citing Furman v. Georgia, Gregg v. Georgia, and Herrera v. Collins, 506

U.S. 390 (1993)). In addition to the Second Circuit in Quinones, other courts have

held that “the mere possibility that an actually innocent person may be [executed]



16   Id. at 24.

                                            11
cannot be the . . . touchstone” for declaring the FDPA unconstitutional. United States

v. Montgomery, No. 05-6002, 2007 WL 1031282, at *7 (W.D. Mo. Apr. 2, 2007); see

also Sampson, 486 F.3d at 27–28; United States v. Sanders, No. 10-351, 2014 WL

3122418, at *7 (W.D. La. July 3, 2014); United States v. Sablan, No. 00-531, 2006 WL

1028780, at *13 (D. Colo. Apr. 18, 2006); United States v. Mikos, No. 02-137, 2003 WL

22110948, at *14 (N.D. Ill. Sept. 11, 2003); United States v. Church, 217 F. Supp. 2d

700, 702 (W.D. Va. 2002); Davis, 2003 WL 1837701, at *11–12.

                                          E.

         Ofomata argues that the Supreme Court’s opinion in Ring v. Arizona, 536 U.S.

584 (2002), rendered the FDPA unconstitutional. 17 In Apprendi v. New Jersey, the

Supreme Court held that “any fact that increases the penalty for a crime beyond the

prescribed statutory maximum” is the “functional equivalent of an element of a

greater offense” that “must be submitted to a jury, and proved beyond a reasonable

doubt.” Apprendi, 530 U.S. 466, 490, 494 n.19 (2000). Two years later, in Ring, the

Supreme Court applied Apprendi to capital cases, reiterating Apprendi’s holding that

if Congress, in the case of the FDPA, “makes an increase in a defendant’s authorized

punishment contingent on the finding of a fact, that fact—no matter how [Congress]

labels it—must be found by a jury beyond a reasonable doubt.” Ring, 536 U.S. at 602.

Through a series of at times confusing “principles,” Ofomata argues that the FDPA

is inconsistent with Ring’s conclusion that aggravating factors essential to




17   R. Doc. No. 183, at 28.

                                          12
determining a defendant’s eligibility for the death penalty are “elements” of a capital

offense. 18

       The Fifth Circuit has held that “Ring . . . applies with equal force in the context

of a Fifth Amendment Indictment Clause challenge.” Robinson, 367 F.3d at 284.

Consequently, “the government is required to charge, by indictment, the statutory

aggravating factors it intends to prove to render a defendant eligible for the death

penalty.” Id.

       Ofomata argues that the FDPA is unconstitutional under Ring because it does

not provide for the presentation of aggravating factors to a grand jury via an

indictment but, rather, “vests authority to identify the aggravating factors

exclusively with the prosecutor.” 19 He argues that the government’s presentation of

aggravating factors to a grand jury is therefore “contrary to the unambiguous intent

of Congress as expressed in the FDPA.” 20 However, the Fifth Circuit has expressly

held that the FDPA’s failure to require that eligibility factors be charged in an

indictment does not render it unconstitutional. Id. at 290. Robinson would, therefore,

seem to foreclose Ofomata’s argument. 21

       Recognizing as much, Ofomata attempts to distinguish his argument from

those arguments previously considered by the Fifth Circuit. He relies primarily on




18 Id. at 30–31.
19 Id. at 30.
20 Id.
21 The second superseding indictment complies with constitutional requirements: the

statutory aggravating factors listed in the government’s notice of intent to seek the
death penalty as to Ofomata were all charged in the indictment.

                                           13
the Supreme Court’s opinion in United States v. Jackson, 390 U.S. 570, 585 (1968),

which held the death penalty clause of the Federal Kidnaping Act unconstitutional.

According to Ofomata, Jackson stands for the proposition that “it is for the

legislature, not the courts or the prosecutor, to define crimes and punishment and the

contours of a statute.” 22 He argues that the FDPA cannot be “amended” by this Court

to require the presentation of aggravating factors to a grand jury: only Congress can

make such a change. 23 Preemptively, he also asserts that those circuit courts that

have upheld the FDPA under Ring either failed to address Jackson or failed to

acknowledge the FDPA’s express allocation of authority to the prosecutor to

determine “the propriety of aggravating factors.” 24 This argument is unavailing.

      First, the Court rejects Ofomata’s contention that the Fifth Circuit was simply

unaware of Jackson and other Supreme Court cases discussing statutory construction

when Robinson was decided. The Fifth Circuit acknowledged that the language of the

FDPA does not require prosecutors to charge aggravating factors by indictment.

Robinson, 367 F.3d at 290. However, the FDPA’s failure to do so makes sense in light

of the state of the law at the time the FDPA was enacted:

      The FDPA makes no mention of the grand jury. This omission is
      understandable. Congress enacted the FDPA in 1994 against the
      backdrop of Walton v. Arizona, 497 U.S. 639 . . . (1990), in which the
      Supreme Court held that “the Sixth Amendment does not require that
      the specific findings authorizing the imposition of the sentence of death
      be made by the jury.” Id. at 648 . . . . Essentially, the Walton Court held
      that the facts necessary to render a defendant eligible for the death
      penalty were not elements of the offense itself, making inapplicable the


22 R. Doc. No. 183, at 30.
23 Id.
24 Id. at 31.


                                          14
      Fifth Amendment requirement that the elements of an offense be
      charged by a grand jury in an indictment.

Sampson, 486 F.3d at 20. In 2002—after the FDPA was enacted—Ring overruled

Walton. Ring, 536 U.S. at 609.

      The Fifth Circuit has nonetheless upheld the FDPA, explaining that “nothing

in [the] law inhibit[s]” charging eligibility factors by indictment. Robinson, 367 F.3d

at 290. Indeed, “[t]he government can easily comply with its constitutional obligations

(by first going to the grand jury) and its statutory obligations (by later filing a

§ 3593(a) notice of intention to seek the death penalty).” Id. The Fifth Circuit

recognized that the FDPA need not expressly require the government to charge

eligibility factors by indictment: the government is already required to do so in

accordance with the Fifth Amendment. Id.; see also United States v. Bourgeois, 423

F.3d 501, 502 (5th Cir. 2005).

      Other circuit courts have also rejected Ofomata’s argument. See United States

v. Brown, 441 F.3d 1330, 1367 (11th Cir. 2006), cert. denied, 549 U.S. 1182 (2007);

United States v. Allen, 406 F.3d 940, 949 (8th Cir. 2005), cert. denied, 549 U.S. 1095




                                          15
(2006); Sampson, 486 F.3d at 21. 25 As these courts have stressed, there is nothing

unconstitutional about the FDPA in light of Ring. 26

                                          F.

      Ofomata also argues that the Supreme Court’s decision in Hurst v. Florida,

136 S. Ct. 616 (2016), requires re-evaluation of the significance of Apprendi in FDPA

cases. 27 In Hurst, the Supreme Court struck down Florida’s capital sentencing

scheme as unconstitutional. Id. at 619. The law employed a “hybrid” proceeding: first,

after an evidentiary hearing, the jury would render an advisory verdict of either death

or life imprisonment—without specifying the basis of its recommendation. Id. at 620.

Then, after weighing the aggravating and mitigating circumstances, the court would

determine which sentence was appropriate, albeit giving “great weight” to the jury’s

recommendation. Id. The Supreme Court held that, because Florida’s capital-




25 The Court disagrees with Ofomata’s characterization of his argument as novel.
Most of the circuit courts that have rejected the idea that the FDPA conflicts with
Ring explicitly addressed arguments akin to Ofomata’s. See, e.g., Brown, 441 F.3d at
1367 (“Brown argues that the grand jury cannot ‘fix’ the defect in the statute by
simply alleging the aggravating factors in the indictment; according to Brown, only
Congress can cure the deficiency in the law.”); Sampson, 486 F.3d at 21
(“Sampson contends both that there is a conflict between the FDPA and Ring, and
that curing the problem would require the rewriting of the statute, which is a
legislative function.”).
26 Related to this argument, Ofomata also requests that the Court order the

government to provide a copy of the instructions given to the grand jury “to determine
whether the [United States Department of Justice’s] post-Ring policy is more than
window dressing, and to ensure that the grand jury was aware of the impact of the
inclusion of ‘special findings’ in the indictment.” R. Doc. No. 183, at 29. The Court
declines to do so. In a previous order, this Court joined numerous other courts in
rejecting the argument that a grand jury must be made aware of the penalty-related
consequences of its findings. See R. Doc. No. 195, at 12–13.
27 R. Doc. No. 183, at 31.


                                          16
sentencing scheme required the judge, rather than the jury, to make the “critical

findings necessary to impose the death penalty,” the scheme violated the Sixth

Amendment in light of Ring:

         Florida concedes that Ring required a jury to find every fact necessary
         to render Hurst eligible for the death penalty. But Florida argues that
         when Hurst’s sentencing jury recommended a death sentence, it
         “necessarily included a finding of an aggravating circumstance.” Brief
         for Respondent 44. The State contends that this finding qualified Hurst
         for the death penalty under Florida law, thus satisfying Ring.

         ...

         The State fails to appreciate the central and singular role the judge
         plays under Florida law. . . . [T]he Florida sentencing statute does not
         make a defendant eligible for death until “findings by the court that such
         person shall be punished by death.” Fla. Stat. § 775.082(1) (emphasis
         added). The trial court alone must find “the facts . . . [t]hat sufficient
         aggravating circumstances exist” and “[t]hat there are insufficient
         mitigating circumstances to outweigh the aggravating circumstances.”
         § 921.141(3) . . . . “[T]he jury’s function under the Florida death penalty
         statute is advisory only.” . . . The State cannot now treat the advisory
         recommendation by the jury as the necessary factual finding that Ring
         requires.

Id. at 622 (citations omitted).

         Ofomata argues that, under Hurst, the weighing process mandated by the

FDPA is a “fact” that must be found by a jury beyond a reasonable doubt. 28 From this

conclusion, he extrapolates that non-statutory aggravating factors, which are

considered during the weighing process, must also be found by a jury beyond a

reasonable doubt and, hence, charged by indictment and presented to a grand jury. 29




28   Id. at 33.
29   Id.

                                             17
Effectively, Ofomata argues that Hurst makes non-statutory aggravating factors

functionally equivalent to elements of a capital crime under Apprendi and Ring.

      As Ofomata admits, numerous circuit courts, including the Fifth Circuit, have

held that non-statutory aggravating factors need not be charged by indictment.

United States v. LeCroy, 441 F.3d 914, 922 (11th Cir. 2006); United States v. Higgs,

353 F.3d 281, 299 (4th Cir. 2003); Bourgeois, 423 F.3d at 507–08. Such a requirement

is constitutionally unnecessary because non-statutory aggravating factors are not

functionally equivalent to elements of a capital crime. As previously explained, to

render a defendant eligible for the death penalty under the FDPA, the government

must prove beyond a reasonable doubt one statutory intent factor and at least one

statutory aggravating factor. Bourgeois, 423 F.3d at 506–07. These eligibility factors

are functionally “elements” of a capital crime. See United States v. Cheever, 423 F.

Supp. 2d 1181, 1207–08 (D. Kan. 2006) (“[E]ven accepting for sake of argument

defendant’s conclusion that Ring created a new offense of federal capital murder . . . ,

the ‘elements’ of such a crime would at most include one of the gateway intent factors

and one statutory aggravating factor.”).

      By contrast, although non-statutory aggravating factors may increase the

possibility that the jury recommends the death penalty, they are only presented to

the jury during the weighing process—after the defendant has been found eligible for

the death penalty: they “are neither sufficient nor necessary under the FDPA for a

sentence of death.” United States v. Purkey, 428 F.3d 738, 749 (8th Cir. 2005); see also

Cheever, 423 F. Supp. 2d at 1207–08 (explaining that, after the jury finds the



                                           18
existence of a statutory intent and statutory aggravating factor, “a defendant is

eligible for the death penalty, and the penalty that he faces cannot be increased any

further”). Indeed, once the jury begins the weighing process, it “is not acting as a

finder of fact”; rather, “it is exercising discretion in sentencing that is ordinarily

exercised by judges.” United States v. Sampson, 335 F. Supp. 2d 166, 238 (D. Mass.

2004). And as the government notes, this discretion is outside the reach of Apprendi. 30

See Apprendi, 530 U.S. at 481 (“We should be clear that nothing in this history

suggests that it is impermissible for judges to exercise discretion—taking into

consideration various factors relating both to offense and offender—in imposing a

judgment within the range prescribed by statute.”).

         Ofomata nonetheless urges this Court to reconsider circuit precedent in light

of Hurst. The Court has already noted that nothing in Hurst indicates that the

Supreme Court intended to alter the law as it is set forth in Apprendi and Ring. 31 See

Ybarra v. Filson, 869 F.3d 1016, 1030–31 (9th Cir. 2017) (expressing extreme

skepticism at the defendant’s argument that, under Hurst, the weighing process in

Nevada’s capital sentencing scheme is like an element of a capital offense). The

Supreme Court held Florida’s capital statute unconstitutional because the jury’s

verdict was advisory. The court’s role was simply too powerful. See Lambrix v.

Secretary, DOC, 872 F.3d 1170, 1174 (11th Cir. 2017) (summarizing Hurst as holding

that Florida’s scheme violated the Sixth Amendment “because it required the judge




30   R. Doc. No. 225, at 27.
31   R. Doc. No. 236, at 8–9 n.15.

                                           19
alone to find the existence of an aggravating circumstance necessary for the

imposition of a death sentence”). By contrast, the FDPA adheres to the Constitution

by requiring that a jury (1) find beyond a reasonable doubt the factors that render a

defendant eligible for the death penalty and (2) make the ultimate sentencing

recommendation. See 18 U.S.C. §§ 3591(a), 3593(c) and (d), 3594. 32

                                           G.

      Ofomata next argues that the process of selecting a “death-qualified” jury

violates both his rights and the rights of prospective jurors. 33 The Sixth Amendment

grants a defendant the right “to have his guilt or innocence determined by an

impartial jury selected from a representative cross-section of the community.”

Lockhart v. McCree, 476 U.S. 162, 167 (1986). In Witherspoon v. State of Illinois, 391

U.S. 510, 514 (1968), the Supreme Court made clear that the government may

exclude from a jury those veniremen who make clear that they would never vote to



32 Other courts have rejected Ofomata’s argument. See Underwood v. Royal, 894 F.3d
1154, 1186 (10th Cir. 2018), petition for cert. filed (U.S. Jan. 16, 2019) (No. 18-7442),
(noting that “Hurst did not directly address Apprendi’s application to the weighing of
aggravating and mitigating circumstances”); United States v. Con-ui, No. 13-123,
2017 WL 1393485, at *2, 6 (M.D. Pa. Apr. 18, 2017) (noting that “Hurst merely applied
Ring’s holding to Florida’s capital sentencing procedure”; it “did not expand the ruling
in Ring and Apprendi to transform the ‘complex moral judgment’ involved in
selecting the appropriate punishment into an ‘element’ of the underlying capital
offense”); United States v. Roof, 225 F. Supp. 3d 413, 419 (D.S.C. 2016) (rejecting the
argument that Hurst requires courts to revisit precedential cases, explaining that
“Hurst held that any aggravating factor that exposes a defendant to greater
punishment than the punishment authorized by the jury’s guilty verdict must be
submitted to a jury” and that, because “aggravating factors that expose [the
defendant] to the death penalty will be established by a jury” in accordance with the
FDPA, “any Hurst issue” is avoided); see also Sampson, 486 F.3d at 32 (“[T]he
requisite weighing constitutes a process, not a fact to be found.”).
33 R. Doc. No, 183, at 19.


                                           20
impose the death penalty. 34 Notably, the government cannot exclude “veniremen for

cause simply because they voiced general objections to the death penalty or expressed

conscientious or religious scruples against its infliction.” Id. at 514.

      Ofomata concedes that the Supreme Court has held that a death-qualified jury

does not violate the Sixth Amendment. 35 He argues, however, that the case law is

outdated—that recent studies show that the process of death-qualification results in

juries that are more likely to be white, older, male, Protestant, and less educated than

other criminal juries and that, consequently, the selection of a death-qualified jury

does in fact result in juries that are not drawn from a fair cross-section of

communities. 36 Yet, the Fifth Circuit has recently considered this issue. In 2013, after

all but one of the articles that Ofomata cites were published, the Fifth Circuit

reiterated the “well-established rule[ ] of law” that “death-qualified juries do not

violate the fair cross-section requirement.” United States v. Simpson, 645 F.3d 300,

313 (5th Cir. 2011). Ofomata’s argument is, therefore, foreclosed. See also id. at 312

n.10 (noting that, even if a disproportionate number of minorities and women are




34 Specifically, the Supreme Court held that “a sentence of death cannot be carried
out if the jury that imposed or recommended it was chosen by excluding veniremen
for cause simply because they voiced general objections to the death penalty or
expressed conscientious or religious scruples against its infliction.” Witherspoon, 391
U.S. at 522. However, the Supreme Court has also held that a juror should be
excluded if his views “would prevent or substantially impair the performance of his
duties as a juror in accordance with his instructions and his oath.” Adams v. Texas,
448 U.S. 38, 45 (1980).
35 R. Doc. No, 183, at 20.
36 Id. at 19–20 (quoting Richard Salgado, Tribunals Organized to Convict: Searching

for a Lesser Evil in the Capital Juror Death-Qualification Process in United States v.
Green, 2005 B.Y.U. L. REV. 519 (2005)).

                                           21
removed during the death-qualification process, Supreme Court precedent dictates

that “the fair cross section requirement is not violated when jurors are removed

because of their death penalty views, regardless of their ethnicity or gender”).

         Ofomata also argues that the process of selecting a death-qualified jury results

in juries that favor the prosecution. 37 This assertion, without more, does not establish

a legal basis for holding the death penalty unconstitutional. And to the extent that

the argument is grounded in the theory that death-qualified juries exclude people

with a wide range of values, the argument is precluded by the aforementioned Sixth

Amendment cases. See also Buchanan v. Kentucky, 483 U.S. 402, 415 & n.16, 416

(1987) (assuming arguendo the validity of studies suggesting that death-qualified

juries are more conviction-prone and nonetheless rejecting the defendant’s argument

that a death-qualified jury lacks impartiality). Moreover,

         [i]f we momentarily assume that jurors who favor the death penalty are,
         by nature, more favorable to the government, it seems to us that logical
         consistency would require us further to assume that jurors who oppose
         the death penalty may be more favorable to the defense. Faced with this
         assumed dichotomy, when the respective challenges are granted, we are
         left with a middle class of jurors, who are supposedly impartial and fair.

Simpson, 645 F.3d at 313.

         Finally, Ofomata argues that the death-qualification process necessarily

excludes jurors based on their religion in violation of their rights under the Religious

Freedom Restoration Act, 42 U.S.C. § 2000bb et seq. (“RFRA”), and the First

Amendment. 38 The Court will address these arguments separately.



37   R. Doc. No. 183, at 21.
38   Id. at 23.

                                            22
                                           i.

      RFRA provides that the “[g]overnment shall not burden a person’s exercise of

religion even if the burden results from a rule of general applicability.” § 2000bb-1(a).

“To claim RFRA’s protections, a person ‘must show that (1) the relevant religious

exercise is grounded in a sincerely held religious belief and (2) the government’s

action or policy substantially burdens that exercise by, for example, forcing the

plaintiff to engage in conduct that seriously violates his or her religious beliefs.’”

United States v. Comrie, 842 F.3d 348, 351 (5th Cir. 2016) (quoting Ali v. Stephens,

822 F.3d 776, 782–83 (5th Cir. 2016)) (internal quotations omitted). The law was

designed to provide greater protection for religious exercise than that afforded by the

First Amendment. Id.

      RFRA includes an exception, however: the “[g]overnment may substantially

burden a person’s exercise of religion only if it demonstrates that application of the

burden to the person (1) is in furtherance of a compelling governmental interest; and

(2) is the least restrictive means of furthering that compelling interest.” § 2000bb-

1(b). However, “[o]nly ‘if the [religious person] carries [his or her] burden’ does the

government ‘bear[ ] the burden of proof to show that its action or policy” meets the

exception. See id. (quoting Ali, 822 F.3d at 783).

      As an initial matter, Ofomata has not met his burden of demonstrating that

the process of selecting a death-qualified jury substantially burdens the free exercise




                                           23
of religion. 39 Ofomata’s conclusory argument is that jurors’ views on the death

penalty often “reflect[ ] [their] religious convictions” and that “[e]xcluding someone

from a capital jury based on his or her religious beliefs violates . . . RFRA.” 40

      The death-qualification process “focuses on whether the jurors’ views would

prevent or substantially impair the performance of their duties as jurors in

accordance with their instructions and oath.” Thompson v. Premo, No. 15-1313, 2018

WL 472445, at *5 (D. Or. Jan. 16, 2018). Indeed, the Fifth Circuit has held that “a

veniremember may not be excluded from sitting on a capital jury simply because she

. . . expresses conscientious or religious scruples against its infliction.” Ortiz v.



39 RFRA does not define what it means for government action to substantially burden
a person’s religious exercise. Nor has the Fifth Circuit offered a singular definition.
In Hicks v. Garner, 69 F.3d 22 (5th Cir. 1995), the Fifth Circuit noted that “a
‘substantial burden’ has been defined in several different ways,” including
“preventing [a person] from engaging in conduct or having a religious experience
which the faith mandates” beyond “an inconvenience”; “significant[ly] inhibit[ing] or
constrain[ing] conduct or expression that manifests some central tenet of a [person’s]
individual beliefs”; and “compel[ling] a person to do something in contravention of
their religious beliefs or requir[ing] them to refrain from doing something required
by their religious beliefs.” Hicks, 69 F.3d at 23 n.22 (quoting Bryant v. Gomez, 46 F.3d
948, 949 (9th Cir. 1995), Werner v. McCotter, 49 F.3d 1476, 1480 (10th Cir. 1995), and
In re Newman, 183 B.R. 239, 251 (Bankr. D. Kan. 1995)).

Since Hicks, no one definition has prevailed. See, e.g., Whole Women’s Health v.
Smith, 896 F.3d 362, 371 (5th Cir. 2018) (holding that compelling an ecclesiastical
association to reveal internal communications regarding its view on the treatment of
fetal remains via subpoena and subjecting the association to sanctions constituted a
substantial burden); McAllen Grace Brethren Church v. Salazar, 764 F.3d 465, 472
(5th Cir. 2014) (holding that a federal law prohibiting the possession of certain eagle
feathers substantially burdened the exercise of the Native American plaintiff’s
religious beliefs); Tagore v. United States, 735 F.3d 324, 330 (5th Cir. 2013) (holding
that an IRS agent who risked violating federal law and eventually gave up her job so
that she could wear a dagger as part of a religious ceremony had her religious practice
substantially burdened).
40 R. Doc. No. 183, at 24.


                                            24
Quarterman, 504 F.3d 492, 500 (5th Cir. 2007), cert. denied, 553 U.S. 1035 (2008).

“[J]urors are not excluded simply because they are opposed to the death penalty on

religious grounds, but only if they are unable to set those views aside and apply the

law impartially.” United States v. Mitchell, 502 F.3d 931, 954 (9th Cir. 2007).

      Even assuming that Ofomata was able to show that the death-qualification

process constitutes a substantial burden, his RFRA claim fails because “[t]he question

[of] whether a juror is able to follow the law and apply the facts in an impartial way

. . . is a compelling government interest.” Id. at 954 (rejecting the assertion that

excluding jurors because of their religion and corresponding views on the death

penalty violated RFRA); see also Lockhart v. McCree, 476 U.S. 162, 175–76 (1986)

(“‘Death qualification,’ unlike the wholesale exclusion of blacks, women, or Mexican-

Americans from jury service, is carefully designed to serve the [the government’s]

concededly legitimate interest in obtaining a single jury that can properly and

impartially apply the law to the facts of the case at both the guilt and sentencing

phases of a capital trial.”). “And the rule excluding jurors who are unable to do so is

the least restrictive means to achieve that end[.]” Mitchell, 502 F.3d at 954.

                                          ii.

      Ofomata’s First Amendment claim under the Free Exercise Clause fails for

substantially the same reasons. The Free Exercise Clause provides that “Congress

shall make no law respecting an establishment of religion, or prohibiting the free

exercise thereof.” U.S. CONST. amend. I. Unlike claims evaluated under RFRA, “a

neutral, generally applicable governmental regulation will withstand a free exercise



                                          25
challenge when the regulation is reasonably related to a legitimate state interest.”

Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 292 (5th Cir. 2001) (citing

Employment Div., Dep’t of Human Res. v. Smith, 494 U.S. 872, 879 (1990)); see also

Cornerstone Christian Sch. v. University Interscholastic League, 563 F.3d 127, 135

(5th Cir. 2009) (“The government does not impermissibly regulate religious belief,

however, when it promulgates a neutral, generally applicable law or rule that

happens to result in an incidental burden on the free exercise of a particular religious

practice or belief.”).

       As the Court has already explained, the death-qualification process does not

exclude jurors based on their religious beliefs. Instead, the process ensures that

jurors’ views on the death penalty do not preclude them from performing their duties

in accordance with their oath and a court’s instructions. Cf. Lockhart, 476 U.S. at 176

(“[N]ot all who oppose the death penalty are subject to removal for cause in capital

cases; those who firmly believe that the death penalty is unjust may nevertheless

serve as jurors in capital cases so long as they state clearly that they are willing to

temporarily set aside their own beliefs in deference to the rule of law.”); Cain v.

Woodford, No. 96-2584, 2003 WL 27376296, at *24 (C.D. Cal. June 12, 2003) (“[A]

juror excluded not merely because of his religious beliefs, but because he indicates

that he would not be willing to subordinate his personal views, has not been

categorized according to his religion.”).

       The Supreme Court has expressly held that “a juror who in no case would vote

for capital punishment, regardless of his or her instructions, is not an impartial juror



                                            26
and must be removed for cause.” Morgan v. Illinois, 504 U.S. 719, 728 (1992).

Accordingly, courts have rejected Ofomata’s argument. See United States v. Casey,

No. 05-277, 2013 WL 12190565, at *2 (D.P.R. Jan. 23, 2013) (noting that Supreme

Court standards “base[ ] for-cause removal upon ethical or moral principles which do

not necessarily stem from any religious affiliation or belief”); Roof, 225 F. Supp. 3d at

416 (“The ‘death qualification’ process eliminates from the prospective jury pool only

those persons who state that they are unable to render a verdict based on the evidence

presented during trial and the Court's instructions on the law” and “does not require

the Court or the parties to look to the sources of an excluded juror’s beliefs.”);

Thompson, 2018 WL 472445, at *5 (rejecting the defendant’s argument that death-

qualification violated jurors’ rights to the free exercise of their religion). 41




41 Ofomata also argues that the process of selecting a death-qualified jury violates the
First Amendment’s Establishment Clause. R. Doc. No. 183, at 23. However, the issue
was not properly briefed. As the Fifth Circuit has explained, “[t]he Supreme Court
generally applies at least one of three tests under the Establishment Clause: the
Lemon test, the endorsement test, and the coercion test.” American Humanist Ass’n
v. McCarty, 851 F.3d 521, 525 (5th Cir. 2017). Under the first test, “a statute violates
the Establishment Clause if (1) it does not have a secular purpose, (2) its principal or
primary effect advances or inhibits religion, or (3) it creates excessive government
entanglement with religion.” Croft v. Perry, 624 F.3d 157, 166 (5th Cir. 2010) (citing
Lemon v. Kurtzman, 403 U.S. 602, 612–13 (1971)). Under the second test, the
“[g]overnment unconstitutionally endorses religion whenever it appears to take a
position on questions of religious belief, or makes adherence to a religion relevant in
any way to a person’s standing in the political community.” Ingebretsen v. Jackson
Pub. Sch. Dist., 88 F.3d 274, 280 (5th Cir. 1996). Finally, under the third test,
“unconstitutional coercion occurs where ‘(1) the government directs (2) a formal
religious exercise (3) in such a way as to oblige the participation of objectors.’”
McCarty, 851 F.3d at 525 n.12 (citation omitted). Despite the fact that the
Establishment Clause jurisprudence is “rife with confusion,” Freiler v. Tangipahoa
Parish Sch. Bd. of Educ., 185 F.3d 337, 343 (5th Cir. 1999), Ofomata has not even
attempted to argue that the death-qualification process fails any of the foregoing

                                             27
                                           H.

      Finally, Ofomata requests that the Court order the government to submit a

detailed outline of the evidence it intends to use at the sentencing hearing to prove

the aggravating factors set forth in the notice of intent. 42 In a previous order denying

a request for the same relief filed by one of Ofomata’s co-defendants, the Court held

that the government’s notice of intent as to that defendant met the statutory and

constitutional requirements. 43 For the reasons stated therein, the Court concludes

the same here: the government’s notice of intent as to Ofomata complies with both

the FDPA and the Fifth Amendment, and the government need not supplement the

notice of intent with an outline or additional information. 44




tests—or any other Establishment Clause standard—and the Court deems the
argument waived.
42 R. Doc. No, 183, at 35.
43 See R. Doc. No. 195, at 17–20.
44 Ofomata also moves the Court to schedule a hearing on the admissibility of the

evidence to be presented at the sentencing hearing. R. Doc. No. 183, at 35. The Court
declines to do so at this time.

                                           28
                                        III.

      Accordingly,

      IT IS ORDERED that the motion to declare the death penalty and the Federal

Death Penalty Act unconstitutional, including the other forms of relief requested

therein, is DENIED. 45

      New Orleans, Louisiana, February 11, 2019.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




45Ofomata’s final request is that the record from United States v. Fell, 224 F. Supp.
3d 327 (D. Vt. 2016), be incorporated into the record. R. Doc. No. 183, at 6, 39.
However, because Ofomata attached the Fell record to his motion as an exhibit, it is
already part of the record in this matter.

                                         29
